UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 000-53000 (Commission file number) SPICY PICKLE FRANCHISING, INC. (Exact name of registrant as specified in its charter) Colorado (State or other jurisdiction of incorporation or organization) 38-3750924 (IRS Employer Identification No.) 90 Madison Street, Suite 700, Denver, Colorado (Address of principal executive offices) (Zip Code) (303) 297-1902 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No þ (Not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of May 6, 2011 there were 86,156,774 shares of common stock outstanding. Page Number PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2011 (unaudited) and December 31, 2010 3 Condensed Consolidated Statements of Operations and Comprehensive Loss (unaudited) for the three months ended March 31, 2011 and 2010 4 Condensed Consolidated Statements of Cash Flows (unaudited) for the three months ended March 31, 2011 and 2010 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 24 PART II. OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. (Removed and Reserved) 24 Item 5. Other Information 24 Item 6. Exhibits 24 SIGNATURES 26 2 Spicy Pickle Franchising, Inc. Condensed Consolidated Balance Sheets March 31, 2011 December 31, 2010 (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable Other receivable Inventory Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulated depreciation Other assets: Deposits and other assets Goodwill Other intangible assets, net of amortization Total other assets Total assets $ $ Liabilities and equity Current liabilities: Current portion of long term debt $ $ Accounts payable Accrued expenses and compensation Deferred franchise revenue Dividends accrued Total current liabilities Notes payable to related parties Long-term debt, net of current portion Deferred rent expense Total long-term liabilities Commitments and contingencies - - Equity Spicy Pickle Franchising Inc. stockholders' equity Preferred stock, $.001 par value, 20,000,000 shares authorized, none issued or outstanding - - Common stock, $.001 par value, 200,000,000 shares authorized,85,494,274 and 85,494,274 shares issued and outstanding in 2011 and 2010, respectively Additional paid in capital Fair value of common stock warrants Accumulated (deficit) ) ) Accumulated comprehensive (loss) ) ) Total Spicy Pickle Franchising, Inc. stockholders' equity ) Non-controlling interest Total equity ) Total liabilities and stockholders’ equity $ $ See the accompanying notes to the consolidated financial statements 3 Spicy Pickle Franchising, Inc. Condensed Consolidated Statements of Operations and Comprehensive Loss For The Three Months Ended March 31, 2011 and 2010 (Unaudited) Three Months Ended March 31, Revenue: Restaurant and bakery sales $ $ Franchise fees, royalties, and rebates Total revenues Operating costs and expenses: Restaurant and bakery: Cost of sales Labor Occupancy Depreciation Other operating costs Total restaurant and bakery operating costs Franchise and general: General and administrative Depreciation and amortization Total franchise and general Total operating costs and expenses (Loss) from operations ) ) Other income (expense): Net Interest income (expense) ) ) Total other income (expense): ) ) Net (loss) ) ) Other comprehensive income (loss): Foreign currency translation (loss) ) 33 Comprehensive (loss) $ ) $ ) Per share information - basic and fully diluted: Weighted average shares outstanding Net (loss) per share $ ) $ ) See accompanying notes to condensed consolidated financial statements 4 Spicy Pickle Franchising, Inc. Condensed Consolidated Statements of Cash Flows Three Months Ended March 31, 2011 and 2010 (Unaudited) Net cash (used in) operating activities $ ) $ ) Cash flows from investing activities: Purchase of property and equipment ) ) Proceeds from the sale of assets - Net cash (used in) provided by investing activities ) Cash flows from financing activities: Proceeds from note payable to related parties Proceeds from note payable - Repayment of notes payable ) ) Net cash (used in) provided by financing activities ) Effect of foreign exchange rate changes ) Net (decrease) in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental cash flow information: Cash paid for income taxes $ - $ - Cash paid for interest $ $ - See the accompanying notes to the consolidated financial statements 5 Spicy Pickle Franchising, Inc. Notes to Condensed Consolidated Financial Statements (Unaudited) 1.Basis of Presentation of Interim Period Throughout this report, the terms “our,” “we,” “us,” and “Company” refer to Spicy Pickle Franchising, Inc. including its subsidiaries.The accompanying unaudited financial statements of Spicy Pickle Franchising, Inc. at March 31, 2011 and 2010 have been prepared in accordance with generally accepted accounting principles (“GAAP”) for interim financial statements, instructions to Form 10-Q, and Regulation S-X.Accordingly, certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted. These condensed financial statements should be read in conjunction with the financial statements and notes thereto included in our annual report on Form 10-K for the year ended December 31, 2010. In management's opinion, all adjustments (consisting only of normal recurring adjustments) considered necessary for a fair presentation to make our financial statements not misleading have been included. The results of operations for the periods ended March 31, 2011 and 2010 presented are not necessarily indicative of the results to be expected for the full year. The December 31, 2010 balance sheet has been derived from our audited financial statements included in our annual report on Form 10-K for the year ended December 31, 2010. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported revenues and expenses during the reporting periods. Actual results could differ from those estimates. Recent Pronouncements We have reviewed all recently issued, but not yet effective, accounting pronouncements and do not believe the future adoption of any such pronouncements may be expected to cause a material impact on our financial condition or the results of our operations. 2.Per Share Information Earnings per share are based on the weighted average number of shares outstanding during the period after consideration of the dilutive effect, if any, for common stock equivalents, including stock options, restricted stock, and other stock-based compensation. Earnings per common share are computed in accordance with ASC Topic 260,Earnings Per Sharewhich requires companies to present basic earnings per share and diluted earnings per share. Basic earnings per share are computed by dividing net income by the weighted average number of shares of common stock outstanding during the year. Diluted earnings per common share are computed by dividing net income by the weighted average number of shares of common stock outstanding and dilutive securities outstanding during the year.We had a net loss for the three-month periods ended March 31, 2011 and 2010, and accordingly, any outstanding equivalents would be anti-dilutive. 3.Goodwill and Other Intangible Assets Goodwill and other intangible assets include the following at March 31, 2011 and December 31, 2010: Goodwill: Related to franchise operation (BG Urban Café) $ $ Related to restaurant operations Total goodwill $ $ 6 Spicy Pickle Franchising, Inc. Notes to Condensed Consolidated Financial Statements (Unaudited) Trademarks and acquired franchise agreements Acquired trademarks $ $ Acquired franchise agreements Total gross trademarks and acquired franchise agreements Accumulated amortization of acquired trademarks ) ) Accumulated amortization of acquired franchise agreements ) ) Total accumulated amortization of trademarks and acquired franchise agreements ) ) Total trademarks and acquired franchise agreements Reacquired franchise agreements Total other intangibles $ $ Amortization expense related to trademarks and acquired franchise agreements for the three months ended March 31, 2011 and 2010 was $138,468 and $22,068, respectively.Estimated future amortization expense by category as of March 31, 2011 was as follows: Year Trademarks Franchise Agreements Total Amortization $
